Dismissed and Memorandum Opinion filed May 10, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-12-00208-CV
                                   ____________

                        YOLANDA CERVANTES, Appellant

                                           V.

                       JOSE ANGEL CERVANTES, Appellee


                       On Appeal from the 312th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-64424


                     MEMORANDUM                     OPINION

      This is an appeal from a judgment signed October 25, 2011. Appellant filed a
notice of appeal on November 18, 2011. Appellant also filed a timely motion for new
trial, which was overruled by operation of law. To date, our records show that appellant
has neither established indigence nor paid the $175.00 appellate filing fee. See Tex. R.
App. P. 5 (requiring payment of fees in civil cases unless indigent); Tex. R. App. P. 20.1
(listing requirements for establishing indigence); see also Order Regarding Fees Charged
in Civil Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007) (listing
fees in court of appeals); Tex. Gov’t Code ' 51.207 (same).

         On March 20, 2012, this court notified appellant that the filing fee was past due and
the appeal was subject to dismissal if appellant did not pay the fee. No response was filed.
In addition, on April 2, 2012, the court reporter for this case notified this court that
appellant had not made payment arrangements for preparation of the reporter’s record.
On April 13, 2012, this court notified appellant that the court would consider the appeal
without a reporter’s record unless appellant provided the court with proof of payment
within fifteen days. No response was filed.

         On April 17, 2012, this court ordered appellant to pay the appellate filing fee on or
before April 30, 2012, or the appeal would be dismissed. See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case because appellant has failed to comply with a court
order). Appellant has not paid the appellate filing fee or filed any response to this court’s
order.

         Accordingly, the appeal is ordered dismissed.


                                            PER CURIAM


Panel consists of Justices Boyce, Christopher, and Jamison.




                                               2